Citation Nr: 0605922	
Decision Date: 03/02/06    Archive Date: 03/14/06

DOCKET NO.  03-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable disability rating for right 
ear hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

3.  Entitlement to a permanent and total disability rating 
for nonservice-connected pension purposes.


REPRESENTATION

Veteran represented by:	South Carolina Office of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran
ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from October 1967 to January 
1979.

These matters come before the Board of Veterans' Appeals 
(Board) from a March 2003 rating decision in which the RO 
denied the benefits sought on appeal.  The veteran perfected 
an appeal of that decision.

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

Subsequent to certification of his appeal, the veteran 
reported having received treatment for his claimed 
disabilities at the VA medical centers (MCs) in Rockhill, 
North Carolina; Sumpter, South Carolina; and Columbia, South 
Carolina.  That medical evidence is shown to be relevant to 
his claims, and should be considered prior to determining the 
merits of his appeal.  In addition, the veteran asserted that 
his hearing loss has worsened since he was last examined in 
January 2003.

In an April 1979 rating decision the RO denied service 
connection for a nervous condition, based on the results of a 
VA psychiatric examination showing that the veteran's 
symptoms at that time were due to an acute situational 
reaction.  The veteran has requested reopening of that claim.  
The available VA treatment records indicate that his 
psychiatric symptoms have been diagnosed as bipolar disorder 
and depression, without any nexus to service being shown.  
Subsequent to certification of his appeal he reported that 
his psychiatric symptoms have been diagnosed as post-
traumatic stress disorder (PTSD), which is documented in his 
current VA treatment records.  In accordance with 38 C.F.R. 
§ 3.159(c), the existing medical records should be considered 
prior to determining whether new and material evidence has 
been received to reopen the previously denied claim.

In his November 2002 claim for pension benefits the veteran 
reported that he had stopped working in July 2002, and that 
he was unable to work due to back and shoulder pain and 
anxiety attacks.  During a December 2004 hearing before the 
Board, he reported that he was currently employed, but in a 
limited capacity.  It is unclear from the available evidence 
whether he is currently engaging in substantially gainful 
employment.  Prior to considering his entitlement to 
nonservice-connected pension benefits, further development is 
needed regarding his employment status and the severity of 
his multiple disabilities.  Those disabilities include 
depression, diabetes mellitus, hypertension, gastroesophageal 
reflux disease, hearing loss, flat feet, and back pain with 
minimal degenerative changes of the lumbar spine.  If he is 
not gainfully employed, he should be afforded a medical 
examination in order to determine the current severity of his 
multiple disabilities.

Accordingly, the appeal is remanded for the following:

1.  The RO should obtain the veteran's 
treatment records since March 2003 from 
the VAMCs in Rockhill, North Carolina; 
Sumpter, South Carolina; and Columbia, 
South Carolina.

2.  The RO should ask the veteran to 
provide a statement documenting his 
current employment status, his level of 
education, any additional training, and 
employment history.  

3.  If the development requested above 
results in a finding that he is not 
engaged in substantially gainful 
employment, he should be afforded a VA 
medical examination to determine the 
nature, extent, and duration of his 
multiple disabilities.  The claims file 
and a copy of this remand should be made 
available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.  If more than a general 
medical examination is needed to make 
these determinations, including a 
psychiatric examination, the additional 
examinations should be provided.

4.  If the above-requested development 
results in a finding that new and 
material evidence has been received to 
reopen the claim for service connection 
for a psychiatric disorder, the RO should 
provide the veteran a VA psychiatric 
examination.  The purpose of the 
examination is to obtain an opinion on 
whether any currently diagnosed mental 
impairment, including PTSD, is at least 
as likely as not (a probability of 
50 percent or greater) etiologically 
related to military service.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies that are 
deemed necessary for an accurate 
assessment.

5.  The RO should provide the veteran a 
VA audiometric examination in order to 
determine the current severity of his 
right ear hearing loss.

6.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal.  In addressing the issue of 
nonservice-connected pension, the RO 
should rate each of the veteran's 
disabilities under the applicable 
schedular criteria and determine whether 
a permanent and total rating is 
warranted.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
N. W. FABIAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

